
	

115 S3387 IS: To restore administrative law judges to the competitive service.
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3387
		IN THE SENATE OF THE UNITED STATES
		
			August 23, 2018
			Ms. Cantwell (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To restore administrative law judges to the competitive service.
	
	
		1.Appointment of administrative law judges
 (a)In generalSection 3105 of title 5, United States Code is amended to read as follows:  3105.Appointment of administrative law judges (a)Authority To appointEach agency shall appoint as many administrative law judges as are necessary for proceedings required to be conducted in accordance with sections 556 and 557.
 (b)Competitive serviceAdministrative law judge positions shall be positions in the competitive service. (c)AppointmentAdministrative law judges shall be appointed by the head of an agency from a list of eligible candidates provided by the Office of Personnel Management or based upon approval of the qualifications of the individual by the Office of Personnel Management.
 (d)AssignmentAdministrative law judges shall be assigned to cases in rotation as far as practicable, and may not perform duties inconsistent with their duties and responsibilities as administrative law judges..
 (b)Conversion of positionsWith respect to any individual serving on the date of enactment of this Act in an excepted service position as an administrative law judge appointed under section 3105 of title 5, United States Code, as in effect on the day before the date of enactment of this Act, the head of the agency employing the administrative law judge shall convert the appointment to a permanent appointment in the competitive service in the agency.
			
